By the Court,
Leonard, J.,
on rehearing :
A rehearing was granted in this case upon that portion of the decree directing the payment of one hundred and fifty dollars monthly, to plaintiff, during her lifetime, or so long as she should remain unmarried, and making the same a charge and lien upon certain real estate, the separate property of the deceased, M. C. Lake ; and in the order we invited argument touching the correctness, of the decision in Wuest v. Wuest, 17 Nev. 221.
In that case we held that, under the statute and upon the facts, the court did not err in awarding all the propei’ty of the husband, of about the value of one thousand five hundred dollars, to the wife for her support. There was nothing in the record showing the value of the use of the property, or that its use would support her. The utmost extent of the decision was to the effect that, in an action of divorce for extreme cruelty, the court may award all of the guilty husband’s property to the wife, if it is necessary for her support. That decision does not conflict with our conclusions in this ease, and it is, therefore, unnecessary to consider it further.
It is the law of this case that, all the property described in the complaint was the separate estate of Lake. It came mainly from the property owned by him before marriage, although it was increased by the labor and skill of both spouses. In law the property was acquired through him, and in disposing of it, he was entitled to a decree appropriate to cases where an innocent wife obtains a divorce on account of the cruelty of her husband, where there is no community propertjq but a large amount of separate prop*403erty belonging to him. The facts that both plaintiff and Lake labored hard, and that the result of their labor was an increase of the latter’s separate property would not have justified the trial court in making a disposition of the property different from what might have been made if there had been no increase on account of the labor of one or both, save that, in providing for her support, the facts mentioned, with others, were proper subjects for consideration.
It is not claimed that, under the statute, the court was obliged to award to plaintiff a portion of the property in question, or a sum in gross ; but it is urged that the property could have been divided, that it ought to have been, and that in making the. order for a monthly payment of one hundred and fifty dollars, the court abused its discretion. A close examination of our statute touching the division of .property in divorce cases enables us to realize the truth of Mr. Bishop’s remarks when he says: “The popular ignorance, even in the legal profession, of the law of marriage and divorce, has, in times not long past, been so dense as almost to exclude from the legislation on this subject its proper forms. Largely the statutes contain expressions and provisions of whose meanings, and especially of whose consequential effects, their makers pretty certainly had no clear idea whatever. Instead of consistency and verbal propriety, they abound in absurdities. They are often a chaos.” (Bishop on Marriage and Divorce, vol. 1, sec. 89.) Still it is our duty to interpret these laws as we find them, according to well established rules.
In the present ease there are two rules of great importance, viz.: All the statutes upon the subject in hand must be construed together as parts of one whole; and when there are general and specific provisions in a statute which are apparently conflicting, the latter, as a rule, qualify and limit the former. Says Mr. Bishop in his valuable work on 'Written Laws, at section sixty-four: “Where there are words expressive of a general intention, and then of a particular intention incompatible with it, the particular must be taken as an exception to the general, and so all parts of *404the act will stand. And, as a broad proposition, general words in one clause may be restrained by the particular words in a subsequent clause of the same statute. This doctrine applies even to statutes enacted at different dates. And see sections 112 a, 112 b and 156, same volume.
We do not deem it necessary to consider what would have been a proper construction of sections twenty-five and twenty seven of the statute of 1861 in relation to marriage and divorce, prior to the statutes of 1865 and 1873 defining the rights of husbands and wives, and prior to the amendment of section twenty-seven in 1865. (See Stat. 1861, 98 ; Stat. 1864-5, 239 ; C. L. sec. 151, et seq, and sec. 220.)
It is true that when the statute of 1861 was passed the common law in relation to husbands and wives was in force, and counsel for appellant insist that sections twenty-five and twenty-seven should now receive the same construction that should have been placed upon them prior to the passage of the statutes defining the rights of husbands and wives. Our opinion is that they must be construed according to our present condition, and'as much as possible in harmony with all laws affecting the subject under consideration.
It is just as much the duty of courts granting divorces now, to “make such disposition of the property of the parties as shall appear just and equitable,” as provided by section twenty-five, keeping iu view the limitations placed upon that section by section twenty-seven, and by section twelve of the act defining the rights of husbands and wives, as it was before the community system was adopted ; but in making such disposition, consideration must be given to our altered condition. For instance, section twelve of the statute of 1873 defining the rights of husbands and wives provides that, “in case of dissolution of the marriage by decree of any court of competent jurisdiction, the community property must be equally divided between the parties, and the court granting the decree must make such order for the division of the community property, or the sale and equal disposition of the proceeds thereof, as the nature of the ease may require; provided, that when the decree of *405divorce is rendered on the ground of adultery or extreme cruelty, the party found guilty thereof is entitled to such portion of the community property as the court granting the decree may, in its discretion, from the facts in the case, deem just and allow; and such allowance shall be subject to revision on appeal in all respects, including the exercise of discretion, by the court below.”
It is evident that the section just quoted controls the disposition of the community property, although section twenty-five has uot been amended or repealed in terms.
And if it is necessary to do so, in order to make a just and equitable disposition of the property of the parties, it is equally incumbent upon courts to consider the fact that now all property of husbancls and wives is held in common or belongs solely to one or the other.
The property in question having been the separate property of Lake, section twelve above quoted was inapplicable, and the power and duty of the court below depended upon sections twenty-five and twenty-seven. (C. L. 218, 220.)
Sections twenty-five and twenty-seven are as follows :
Section 25. “In granting a divorce the court shall also ..make such disposition of the property of the parties as shall appear just and equitable, having regard to the respective merits of the parties, and to the condition in which they will be left by such divorce, and to the party through whom the property was acquired, and to the burdens imposed upon it for the benefit of the children. * * *”
Section 27. “When the .marriage shall be dissolved by the husband- being sentenced to imprisonment, and when a divorce shall be ordered for the cause of adultery committed by the husband, the wife shall be entitled to the same proportion of his lands and property as if he were dead; but in other cases, the court may set apart such portion for her support, and the support of their children, as shall be deemed just and equitable.” * * *
This section was amended in 1865, when it was changed so as to read, “but in other cases the court may set apart,” etc., thus giving the court wider discretion thau it possessed under the original section.
*406It may be admitted for the purposes of this ease, as claimed by counsel for appellant, that under section twenty-five alone, it might be held that the legislature intended its application to all property rights existing in either spouse at the timé of granting the divorce; but section twenty-five is limited by section twenty-seven, and the result is that, in cases like the one under consideration, the former, which expresses the general intention of the legislature, must give way to the latter which expresses the legislative intent in specified cases. (See Bishop on the Written Laws, above cited.) It was the court’s duty to make a just and equitable disposition of the property, but in so doing it had to be governed by section twenty-seven, because it was just such a case as that section made special provision for. It would hardly be claimed that, when the marriage is dissolved by the husband being sentenced to imprisonment, or for his adultery, the court could award the wife either more or less of his property than she would be entitled to receive if he were dead. Then why can it be said that, “in other cases,” the court may do more than the statute says may be done ? When the statute declares that in case of a divorce for extreme cruelty the court “may set apart such portion of his property for her support and the support of their children, as shall be deemed just and equitable, ’ ’ what authority exists for awarding more ?
It will be noticed that the word “ support ” is used in the same sense in relation to the wife and their children. Certainly the legislature did not intend to set apart or award his property to the wife for their children, or to the children direct, except such as might be proper and requisite for their support, including education, during their minority. Indeed beyond that there was no legislative power. (Fitch v. Cornell, 1 Saw. 170.)
In our opinion the intention to limit the disposition of his property to her proper support in cases like the present is equally manifest.
If the statute provided only that the court might set apart so much of the husband’s property as might be *407necessary and proper for the education of their children, it could not be held" that any sum beyond what might be needful for the purpose mentioned could be taken from him.
It was the court’s duty, then, to set apart such portion of the property in question for appellant’s support as uuder the circumstances was just and equitable. If it did so, its discretion was not abused, and this court has no right to disturb the order. If it did not, our duty is to see to it that the law is carried out in letter and spirit. “Support ” is a word of broad signification. It includes everything, necessities and luxuries, which a person in appellant’s situation is entitled to have and enjoy. Upon receiving a divorce on account of Lake’s misconduct, she is entitled to a support from his property during her life, or so long as she shall remain unmarried. (O’Hagan v. Executor of O’Hagan, 4 Clarke (Iowa) 516; C. L. sec. 220.)
An order directing the payment of a specified sum, monthly, and making it a charge and lien upon real .estate of Lake is tantamount to setting apart so much of his property. That amount is appropriated to her use for her support. Conceding that specific property might be set off' and awarded to her in fee, if such an order was necessary for her support, it does not follow that it must or ought to be done in this case. At any rate, admitting that the husband may be divested of his title in a proper case, there is nothing before us to show that appellant’s support is less secure, according to the method adopted by the court, than it would ha.ve been if the aggregate amount and value of her allowance had been set apart to her in specific property. No complaint is made because the property securing the allowance is insufficient.
In proper cases the statute of Illinois permits the court to decree a sum in gross for alimony or a part of the husband’s real estate in fee to the wife. Y et, i n several eases where such was the method adopted, the decree was reversed.
Id Ross v. Ross, 78 Ill. 404, the court said : “ The mode of allowance of alimony in vesting the fee of real estate in *408the wife is objectionable. While such practice has, in some instances, been sanctioned by this ‘court, it has been under special circumstances. In Von Glahn v. Von Glahn, 46 Ill. 186, and Keating v. Keating, 48 Ill. 241, such practice was disapproved of, and it was said, that unless there are special reasons to the contrary, an annual allowance, to be held under the control of the court, is the better mode of decreeing alimony. In the latter case the decree of the lower court, giving the complainant the fee of certain real estate, instead of a life estate or an annuity, secured upon the property, was reversed, the court remarking: ‘If the property was not bought with her (complainant’s) money, there was nothing in the case calling for a divestiture of the fee.
There are many cases where the decree has been reversed because the allowance was too great or too small, but we have been unable to find one where it was reversed because a proper monthly or yearly allowance was given instead of a sum in gross or a part of the husband’s estate in fee.
There is another reason why the method adopted in this case is the better one. Appellant may live many years or few. The court has no method of ascertaining the number with any reasonable accuracy, and consequently it is impossible to know what amount or value of property she is justly and equitably entitled to receive for her support. (See also, Robbins v. Robbins, 101 Ill. 421; Dinet v. Eigenmann, 80 Ill. 274, and Russell v. Russell, 4 Greene (Iowa) 28.)
It remains to consider whether, from all the facts, the court properly exercised its discretion in fixing the amount that appellant ought to receive for her support. Appellant and Lake were married in September, 1864. She was a widow with three children at the time, and about twenty-six years of age. She is now about'forty-seven. She had no property—but for more than fifteen years she worked hard, and performed faithfully the duties of a wife. When she married Lake she was strong and healthy, but at the time of the trial she testified that the hard work she had *409clone had prematurely enfeebled and aged her. She has one child by Lake, a son aged about ten years.
The record shows, and the court found, that Lake was worth over two hundred thousand dollars, and that his net income was seven thousand two hundred and thirty-two dollars a year. In law this property was Lake’s, but during the fifteen years of their married life, she contributed her services and co-operated with him in the manifold enterprises undertaken by him. Early and late she toiled for him, year in and year out. At the time, or a little before, the complaint was filed, Lake purchased a two-story hard-finished dwelling house in Heno, known as the Marsh residence, for a home for appellant and himself, at an expense of six thousand dolllars.
In his answer he averred that he was ready, and willing to provide appellant and their son, Charles, with that home, and continue to provide them with all the necessaries and comforts of life. Boring the peudency of the suit he lived at the Lake house, and in his answer offered the Marsh residence, with servants and necessaries- and supplies, to appellant, during the pendency of the suit. In addition to the Marsh residence, Lake owned the Lake ranch, of the value of forty thousand dollars, whereon was a valuable residence, a two-story frame house, well furnished with carpets, pictures, black wahn.it sets, etc. Appellant with Lake lived on the ranch from-1871 to 1879. She superintended the building of the ranch bouse during Lake’s absence in the east.
Lake testified that Mrs. Lake did a good deal of work, waited upon the table, did chamber work, but that for a year and a half before the suit she had a phaeton and horse at her disposal and a man to hitch it up, and went whenever she pleased. Appellant is not devoted to society and her habits are economical. The testimony establishing the fact of Lake’s extreme cruelty to appellant is not before ns, and we are unable, therefore, to state, specifically, the acts committed. That they were sufficient, however, to justify the court in granting a divorce is not disputed. Appellant is *410the injured party and she has a strong claim upon the court. She is entitled, at least, to be as well supported during the remainder of her life, as she ought to have been, aiid was, prior to her application for divorce. She had a good house well furnished then, and is entitled to it now. She had, and ought to have had, servants, ahorse and carriage, the necessaries, and many of the luxuries, of life. Lake was able to furnish these things, and, after her long and laborious married life, she ought to have enjoyed, and, but for his misconduct, would have enjoyed, the comforts of home and affluence. That she can exist upon the allowance made, or even less, we are well aware, but we are now convinced that she is entitled to receive, aud ought to have, more. When the divorce was granted she had nothing. Her home was taken from her, aud for another she could look only to the generosity of the law. It is impossible to lay down a rule that should govern courts in cases like this, except that they should consider all the circumstances surrounding the parties’, including, besides those mentioned in the statute, the financial condition of the husband aud the requirements of the wife; and to the extent of her support, she should not be left to suffer, pecuniarily, for having been compelled, by his ill conduct, to seek a divorce.
Counsel for appellant say, and quote Bishop on Marriage aud Divorce, volume two, section four hundred and eighty-two as authority, that she is entitled to be placed in as good situation as to property, as if death, instead of divorce, had broken the marriage bond. Mr. Bishop does say: ‘cIf,
on this divorce, decreed in favor of the wife, the statutes of the state will permit—aud if they have not, and as far as they have not, given her, who, on the death of the man, will not be his widow, substantially’- the rights of a widow in his property—the court should increase the annual sum which on the score of maintenance it deems she should receive, by what will place her, as to property, in as good situation as if death, instead of divorce, had broken the marriage bond. ’ ’
We have great respect for Mr. Bishop, but must be gov*411ernecl by the statute, as he would be, if sitting in our place. Under our statute, upon dissolution of marriage, common property is divided equally betweeu the parties, except when the divorce is granted for adultery or extreme cruelty, when the party found guilty shall receive such portion as the court may, in its discretion, deem just and allow. This is upon the theory that the common property is acquired by the joint efforts of the parties and should be divided equally between them, unless one of them has forfeited the right by committing an act of adultery or extreme cruelty, in which case the court may divide the property according to its legal ■ discretion. (O. L. 162.)
"When the divorce is granted on account of the adultery of the husband, and when marriage is dissolved by the husband being sentenced to imprisonment, as before stated, the wife shall receive the same proportion of his real and personal property as if he were dead ; but in other cases, the court may set apart such portion for her support and the support of their children, as shall be just and equitable. (C. L. 220.)
It is too plain for argument that, the legislature intended to take all discretion from the court in the two cases first mentioned, and “iu other cases,” to limit the exercise of its discretion to the setting apart of such portion of his property as might be deemed just and equitable, for her support and the support of their children. Our conclusion is that, the monthly sum of two hundred and fifty dollars was and is a just and equitable amount to be set apart from Lake’s property for the support of appellant, in addition to the amount awarded for the support of the infant son, Charles.
The cause is remanded with instructions to the court below to modify the decree herein by inserting said sum of two hundred and fifty dollars as the sum to which appellant was and is entitled to be paid and shall be paid, monthly, from the date of the decree, by M. C. Lake or his personal representative, and by malting said sum a charge and lien upon other real property in addition to that described in the *412decree, if it shall appear to the court that the property already charged was insufficient to secure full and prompt payment, monthly, of said sum of two hundred and fifty dollars ; and the decree so modified is affirmed.